Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 17 claims and claims 1-7,10-17,19 and 20 are pending.

	Response to Amendment
Applicant's argument, filed on January 13, 2022 has been entered and carefully considered. Claims 1-7, 10-17, 19 and 20 are amended and claims 8, 9 and 18 are canceled. Claims 1-7,10-17,19 and 20 are pending. 

Response to Arguments
Applicant's arguments filed on 01/13/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


	
	


	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart Philippe (KR 20210080358 A; filed Sept. 26, 2019; hereinafter as Hanhart) in view of Seregin et al. (US. Pub. No. 2021/0029371 A1; provisional application filed July 23, 2019).

Regarding claim 1, Hanhart teaches a method for performing motion compensation, comprising([abstract]- methods and means are disclosed for performing horizontal geometry padding on a current sample based on receiving a wraparound enable indication indicating whether horizontal wraparound motion compensation is receiving a first wrap-around motion compensation flag, wherein the first wrap-around motion compensation flag is associated with one or more pictures and is signaled in a picture parameter set([pg. 8, 3rd para]- an indication to enable geometric padding, such as horizontal geometry padding, may be signaled. For example, a wraparound enable indication may be signaled to indicate that geometry padding is enabled. The wraparound enable indication may indicate whether horizontal wraparound motion compensation is enabled. The wraparound enable indication may be or include a wraparound enable flag that may indicate whether horizontal wraparound motion compensation is enabled. An indication, such as a wraparound enable indication, may be signaled in the bitstream); determining whether the first wrap-around motion compensation flag is enabled equal to a first value or a second value([see in claims ]- determining whether to receive an offset indication of the reference sample wraparound offset based on the wraparound enable indication, wherein if it is determined that the wraparound enable indication is enabled, parsing the bitstream to determine the reference sample wraparound offset receive the offset indication of , and if it is determined that the wraparound enable indication is disabled), wherein: the first wrap-around motion compensation flag equal to the first value indicates horizontal wrap-around motion compensation is enabled for the one or more pictures([pg. 8, 3rd para]- The wraparound enable indication may be or include a wraparound enable flag that may indicate whether horizontal wraparound motion compensation is enabled; [see also pg. 9 ]); and the first wrap-around motion compensation flag equal to the second value indicates horizontal wrap-around motion compensation is disabled for the one or more pictures([see in claims ]- 
However, Hanhart  does not explicitly disclose in response to a determination that the first wrap-around motion compensation flag is equal to the first value, receiving a parameter associated with a wrap-around motion compensation offset, wherein the wrap-around motion compensation offset is associated with the one or more pictures and is signaled in the picture parameter set; and encoding the picture one or more pictures according to the first wrap-around motion compensation flag and the parameter.
In an analogous art, Seregin discloses in response to a determination that the first wrap-around motion compensation flag is equal to the first value, receiving a parameter associated with a wrap-around motion compensation offset, wherein the wrap-around motion compensation offset is associated with the one or more pictures and is signaled in the picture parameter set([abstract, para 005-007 and 0022]-in para 0022 illustrates for wraparound motion compensation, a syntax element indicating whether the wraparound motion compensation process is enabled is signaled in a particular parameter set. However, some existing techniques utilize parameter values from one parameter set to determine whether the syntax element indicating whether the wraparound motion compensation process is enabled is signaled in a different parameter set. That is, in these existing techniques, to parse one parameter  encoding the picture one or more pictures according to the first wrap-around motion compensation flag and the parameter([para 0098]- SPS may also include a syntax element indicating whether wraparound compensation is enabled. For example, the SPS may include sps_ref_wraparound_enabled_flag (e.g., video encoder 200 may encode in the SPS sps_ref_wraparound_enabled_flag). In one or more examples, video decoder 300 may parse a second syntax element in a sequence parameter set (SPS) indicative of whether wraparound motion compensation is enabled (e.g., parse sps_ref_wraparound_enabled_flag) regardless of a picture width. The value of the second syntax element (e.g., sps_ref_wraparound_enabled_flag), indicating that wraparound motion compensation is enabled, may be constrained based on the picture width, minimum block size, and maximum block size; [para 0008-009; and 0139 ]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Seregin to the modified system of Hanhart a techniques for wraparound motion compensation such as to better ensure that parameters used to perform wraparound motion compensation are available in a common parameter set. A video encoder may signal and a video decoder may parse a syntax element in a picture parameter set (PPS) indicative of an offset used for wraparound motion compensation for a current block of the video data [Seregin; abstract].


Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for system claim 11 have been met in method claim 1.
Regarding claim 10, Seregin discloses wherein encoding the one or more pictures according to the first wrap-around motion compensation flag and the parameter further comprises: determining an offset according to the parameter; and one or more pictures according to the offset([see in claim 1, 29 and 30]-parsing a syntax element in a picture parameter set (PPS) indicative of an offset used for wraparound motion compensation for a current block of the video data; and inter-prediction decoding the current block based on the offset used for wraparound motion compensation).
Claim 18 (canceled).
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in method claim 1.



Allowable Subject Matter
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, The method according to claim 1, further comprising: receiving a second wrap-around motion compensation flag, wherein the first wrap-around motion compensation flag is associated with a set of pictures comprising the picture associated with the first wrap-around motion compensation flag; determining whether the second wrap-around motion compensation flag is disabled; and in response to a determination that the second wrap-around motion compensation flag is disabled, determining that the first wrap-around motion compensation flag is also disabled. 


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Rossato et al., US 2017/0188032 A1, discloses Method  to maximize the similarity between samples, encoders try to estimate the modifications along time occurred vs.  the reference signal.

3.	HANNUKSELA, US 2020/0154139, disclose for video encoding.02
44.	CHOI et al., US 20200213617 A1, disclose decoding picture partitioning information (810) that corresponds to the current picture.
5.	SACHIN, CN 112997501 A, disclose a technology for reference offset signaling.
4.	4.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



UE/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        /MD N HAQUE/Primary Examiner, Art Unit 2487                                                                                                                                                                                                      D N HAQUE/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        /MD N HAQUE/